Exhibit 10.5

[FORM OF AMENDMENT AGREEMENT]

AMENDMENT AGREEMENT

This Amendment Agreement (the “Agreement”), dated as of April     , 2012 (the
“Effective Date”), is by and between Odyssey Marine Exploration, Inc., a Nevada
corporation with offices located at 5215 W. Laurel Street, Tampa, Florida 33607
(the “Company”), and the holder identified on the signature page hereto
(“Holder”).

R E C I T A L S

A. On or about November 8, 2011, the Company issued (i) $10,000,000 in aggregate
principal amount of a senior convertible note (the “Initial Note”) and (ii) a
warrant (the “Initial Warrants”) to purchase the Company’s common stock, $0.0001
par value per share (the “Common Stock”) pursuant to a Securities Purchase
Agreement dated as of November 8, 2011 (the “Existing Securities Purchase
Agreement”) to the Holder. Capitalized terms not defined herein shall have the
meanings as set forth in the Existing Securities Purchase Agreement as amended
hereby.

B. The Company and the Holder desire to enter into this Agreement, pursuant to
which, among other things, the Company and the Holder shall amend certain of the
Transaction Documents (as defined in the Existing Securities Purchase Agreement)
and exhibits thereto.

A G R E E M E N T

1. Amendments.

1.1 Ratifications. Except as otherwise expressly provided herein, the Existing
Securities Purchase Agreement and each other Transaction Document, is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date: (i) all references in
the Existing Securities Purchase Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Existing
Securities Purchase Agreement shall mean the Existing Securities Purchase
Agreement as amended by this Agreement, (ii) all references in the other
Transaction Documents, to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement, (iii) all references in the Existing Registration
Rights Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Existing Registration Rights Agreement shall
mean the Existing Registration Rights Agreement as amended by this Agreement,
and (iv) all references in the other Transaction Documents to the “Registration
Rights Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Registration Rights Agreement shall mean the Registration
Rights Agreement as amended by this Agreement.

1.2 Amendments to the Existing Securities Purchase Agreement. As of the
Effective Date:

(a) Recital D of the Existing Securities Purchase Agreement shall be amended and
restated in its entirety to read as follows:

“Subject to the terms and conditions set forth in this Agreement, the Company
may require the Buyers to participate in an Additional Closing (as defined
below) for the purchase by the Buyers, and the sale by the Company, of up to
that aggregate principal amount of Notes (each an “Additional Note”, and
collectively, the “Additional Notes”) set forth opposite such Buyer’s name in
column (4) on the Schedule of Buyers (which aggregate principal amount for all
Buyers shall not exceed $8,000,000) (as converted, collectively, the “Additional
Conversion Shares” and, collectively with the Initial Conversion Shares, the
“Conversion Shares”).”



--------------------------------------------------------------------------------

(b) The Schedule of Buyers attached to the Existing Securities Purchase
Agreement is hereby amended and restated in its entirety in the form attached
hereto as Schedule I (the “Revised Schedule of Buyers”) attached hereto. All
references in the Transaction Documents to the Schedule of Buyers shall mean the
Revised Schedule of Buyers.

1.3 Amendments to the Form of Additional Note. As of the Effective Date, the
form of Additional Note to be delivered to the Holder on the Additional Closing
Date is hereby amended and restated in its entirety as the form attached hereto
as Exhibit A-2.

1.4 Amendments to Defined Terms as of Effective Date. As of the Effective Date,
each of the Transaction Documents are hereby amended as follows:

(a) The defined term “Amendment Agreement” shall mean “that certain Amendment
Agreement, dated as of April     , 2012, by and between the Company and the
Buyer”.

(b) The defined term “Transaction Documents” is hereby amended to include the
Amendment Agreement.

1.5 Amendments to Defined Terms as of Additional Closing Date. As of the
Effective Date, each of the Transaction Documents are hereby amended as follows:

(a) The defined term “Schedule of Buyers” is hereby amended and restated as “the
Revised Schedule of Buyers (as defined in the Amendment Agreement)”.

1.6 Amendment to Initial Note. As of the Additional Closing Date, the definition
of Permitted Indebtedness in the Initial Note is hereby amended and restated as
follows:

“Permitted Indebtedness” means (i) up to (x) an aggregate of $2 million of
Indebtedness (but not including any Convertible Securities) owed to financial
institutions and (y) an aggregate of $15 million of Project Finance Indebtedness
(but not including any Convertible Securities) incurred by the Company or any of
its Subsidiaries, in each case, that does not provide at any time for total
interest and fees at a rate in excess of fifteen percent (15%) per annum
(except, with respect to Project Finance Indebtedness with respect to a given
project, to the extent such Project

 

2



--------------------------------------------------------------------------------

Finance Indebtedness is being paid off with cash flow being generated from such
project), (ii) the Headquarters Indebtedness, (iii) the Permitted Senior
Indebtedness, and (iv) Indebtedness evidenced by this Note and the Other Notes.

1.7 Amendment to Warrant. As of the Effective Date, Section 2 of the Warrant is
hereby amended to add the following at the end:

(d) Number of Warrants. Upon any Additional Closing (as defined in the
Securities Purchase Agreement), the number of shares of Common Stock issuable
upon exercise of this Warrant shall be adjusted to the difference of (A) the
greater of (x) the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to the Additional Closing Date (as defined in the
Securities Purchase Agreement) and (y) the Maximum Eligibility Number
immediately following the Additional Closing Date, less (B) such number of
shares of Common Stock previously issued upon exercise of this Warrant prior to
the Additional Closing Date.

2. Covenants.

2.1 Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the
Effective Date, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Agreements in the
form required by the 1934 Act and attaching all the material Agreements
(including, without limitation, this Agreement (and all schedules to this
Agreement)) (including all attachments, the “8-K Filing”). From and after the
issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Holder by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Agreements.

2.2 Fees. The Company shall reimburse Greenberg Traurig, LLP (counsel to the
lead Holder), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby).

3. Miscellaneous. Section 9 of the Existing Securities Purchase Agreement (as
amended hereby) is hereby incorporated by reference herein, mutatis mutandis.

[The remainder of the page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ODYSSEY MARINE EXPLORATION, INC. By:  

 

  Name: Mark D. Gordon   Title: President & COO

[Amendment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HOLDER: CAPITAL VENTURES INTERNATIONAL By:  

 

  Name: Martin Kobinger   Title: Investment Manager



--------------------------------------------------------------------------------

SCHEDULE I

REVISED SCHEDULE OF BUYERS

 

(1)    (2)    (3)      (4)      (5)      (6)      (7)

Buyer

  

Address and Facsimile
Number

   Original
Principal
Amount of
Initial
Notes      Original
Principal
Amount of
Additional
Notes      Aggregate
Number of
Warrant
Shares      Initial
Purchase
Price     

Legal Representative’s

Address and Facsimile

Number

Capital Ventures International

  

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

Attention: Martin Kobinger,

Investment Manager

Facsimile: 415-403-6525

Telephone: 415-403-6500

 

Residence: Cayman Islands

   $ 10,000,000       $ 8,000,000         1,562,500       $ 10,000,000      

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

Attention: Michael A. Adelstein, Esq.